Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 01/19/2021 has been entered.  Claims 1, 4-14, 16-18, 23-25 and 27 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Replacement sheets were received on 01/19/2021.  These drawings are accepted by the examiner. Therefore, the objection of Figures 1 - 3 is withdrawn.
Claim Rejections - 35 USC § 101
The rejection of claim 26 under 35 U.S.C. 101 is withdrawn in view of claim 26 being canceled.  

Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 

Claims 1, 4, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spahl (US 2015/0161834)
Regarding claim 1, Spahl discloses a method of operating an access system for a vehicle (user proximity detection device and method for activation of vehicle access system in title, abstract, para 0021-0024), the method comprising
scanning for a first communication signal from a first communications device using a first communication channel of a first communications system (transceiver 59 scan/poll for user activity/data signal from wireless phone 52 on Bluetooth/WiFi channel in figs 4-5 and para 0022, 0042-0050); and
initiating a vehicle access process based on detecting the first communication signal from the first communications device (initiate LF scan/poll after approach trigger from phone in para 0022);
wherein the vehicle access process comprises: comparing a received signal strength indication, RSSI, of the received first communication signal to a predetermined threshold signal strength value (measured signal strength of Bluetooth/WiFi from phone at threshold distance such as 10 m range before activating welcome function in par 0031);
sending a challenge signal for a second communications device using a second communication channel of a second communications system in the event that the RSSI of the received first communication signal exceeds the threshold signal strength value (initiate LF scan/poll after approach trigger from phone in para 0022, the LF scan/poll 
controlling the vehicle access system based on a response signal received from the second communications device, the response signal having been sent in response to the challenge signal (activate door locks or ignition start/stop based on challenge response from key fob 51 on UHF channel in para 0041). 
As further explanation, the examiner notes that Spahl discloses in prior art fig 2 that the vehicle (1) receives user activate, (2) transmits LF challenge to key fob, (3) receives UHF response from key fob.  The invention of figs 3-5 adds a wireless phone 52 to provide the activation trigger (1).
Regarding claim 4, Spahl discloses, wherein the second communications device is configured to allow a user to gain access to a vehicle (key fob 51 is configured to activate door locks or ignition start/stop in para 0004-0005, 0032-0034, 0041).   
Regarding claim 23, Spahl discloses a control unit arranged to control an access system for a vehicle (control unit 53 to control an access system for a vehicle in title, abstract, fig 4, para 0021-0024, 0041), the control unit comprising:
one or more inputs for receiving a first communication signal from a first communications device and a second communication signal from a second communications device (inputs from UHF 57 receiving input from fob 51 and inputs from Bluetooth/WiFi 59 receiving input from phone 52 fig 4 and para 0040-0049);
a processor arranged to manage a vehicle access process (microcontroller in par 0041); and

wherein the processor is arranged to:
scan for a first communication signal from a first communications device using a first communication channel of a first communications system (transceiver 59 scan/poll for user activity/data signal from wireless phone 52 on Bluetooth/WiFi channel in figs 4-5 and para 0022, 0042-0050);
initiate a vehicle access process based on detecting the first communication signal from the first communications device (initiate LF scan/poll after approach trigger from phone in para 0022),
 the vehicle access process comprising comparing a received signal strength indication, RSSI, of the received first communication signal to a predetermined threshold signal strength value (measured signal strength of Bluetooth/WiFi from phone at threshold distance such as 10 m range before activating welcome function in par 0031);and, 
in the event that the RSSI of the received first communication signal exceeds the threshold signal value, sending from the output a challenge signal for a second communications device using a second communication channel of a second communications system (initiate LF scan/poll after approach trigger from phone in para 0022, the LF scan/poll includes LF transmitter 54 transmitting challenge data on a low frequency channel to key fob 51 in para 0041); and
wherein the output is arranged to output a vehicle access control signal to control 
Regarding claim 25, Spahl discloses a vehicle comprising a control unit as claimed in claim 23 (vehicle 30 in figs 3-5, abstract, para 0037, 0041). 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spahl (US 2015/0161834) as applied above and further in view of Yamashita (US 2014/0114504). 
Spahl does not anticipate claim 5-8.
Yamashita discloses an analogous art vehicle access system where the vehicle includes identifying ID from the phone 114 to authenticate the phone for permitting access in abstract and par 0079-0084.  A fob 113 is included in addition to the phone 114 (figs 1-2) and the vehicle may include a distance limitation for the phone in para 0145.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Spahl, further comprising identifying a device identifier for the first communications device from the first communication signal and checking if the device identifier corresponds with that of an approved device in view of Yamashita disclosing identifying ID from the phone 114 to authenticate the phone for permitting access in abstract.
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination 
Regarding claim 7, Spahl discloses, wherein the transmitter comprises a Radio Frequency, RF, transmitter and the second communications channel comprises an RF channel (transmitter 54 is a short range LF (low frequency) radio transmitter in abstract, para 0041-0043, 0050). 
Regarding claim 8, Spahl discloses, wherein the transmitter comprises a Low Frequency, LF, transmitter and the second communications channel comprises an LF channel (transmitter 54 is a short range LF (low frequency) radio transmitter in abstract, para 0041-0043, 0050).

Claims 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spahl (US 2015/0161834) as applied above and further in view of Nishidai (US 2017/0232933). 
Spahl discloses signal strength determination at the vehicle rather than the portable device.   Therefore, Spahl does not anticipate claims 9-11 and 16-18.
Nishidai discloses an analogous art vehicle control system and method (title, abstract).  The vehicle transmits a request signal Q and the portable device (key or phone) 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Spahl, further comprising sending a signal strength request signal to the first communications device over the first communication channel and receiving a signal strength confirmation communication signal from the first communications device over the first communications channel, the signal strength confirmation communication signal comprising a signal strength value of the signal strength request signal as received at the first communications device in view of signal strength measurement at the phone in Nishidai as an obvious variation in location of parts and/or to allow customization from the phone.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising comparing the signal strength value to a predetermined threshold signal strength value in view of Nishidai disclosing preset values such as walk away lock and welcome entry.  

Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Spahl, comprising determining that the first communications device is moving away from the vehicle in dependence on one or more changes in the signal strength of signals received over the first communications channel from the first communications device in view of Nishidai disclosing determining the portable device is moving away by changes in distance to provide automatic walk away lock in para 0038-0041.  The distance is calculated from signal strengths as noted above Spahl (para 0031) and/or Nishidai (abstract, para 0058, 0079-0082 and 0093).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising turning on an RF transmitter in order to determine if the second communications device is moving away from the vehicle in view of Spahl disclosing (activating transmitter 54 or increasing polling rate of transmitter 54 from zero (off in para 0038) in response to activity trigger where the activity trigger is 
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising locking the vehicle in the event that either or both of the first and second communications devices have left the vicinity of the vehicle in view of Nishidai disclosing automatic lock upon walk away with a portable device in para 0038-0041.  

Claims 12-13, 16-17, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Spahl (US 2015/0161834) as applied above and further in view of Williams (US 2017/0106834). 
Spahl discloses plural antennas for locating portable device in zones 13-15 (fig 1, para 0011, 0031-0037, 0041), but does not anticipate claims 12-13 and 16.
Williams discloses an analogous art vehicle function method (title abstract).  The vehicle compares RSSI from plural sensors 72 to triangulate position of the user and determine approach vector (users speed and angle of approach) to assist in determining what vehicle function to perform (figs 1, 4, 7, para 0052).  Plural sensors means plural antennas because each sensor 72 includes an antenna 92 (fig 5 para 0036).  Determining the portable device is moving away is provided by changes in signal strength to aid in determining what vehicle function to perform (par 0052).
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Spahl, wherein 
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising turning on a transmitter for transmitting the challenge signal on the side of the vehicle that the first communications device is approaching in view of Spahl disclosing (activating transmitter 54 or increasing polling rate of transmitter 54 from zero (off in para 0038) in response to activity trigger where the activity trigger is from phone 52 (para 0042 0050) to reduce power drain in figs 2-4.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Spahl, determining that the first communications device is moving away from the vehicle in dependence on one or more changes in the signal strength of signals received over the first communications channel from the first communications device in view of Williams disclosing determining the portable device is moving away is provided by changes in signal strength to aid in determining what vehicle function to perform (par 0052).

Regarding claim 24 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a first antenna arranged to operate over the first communication channel and a second antenna arranged to operate over the second communication channel in view of Spahl disclosing plural antennas and Williams disclosing plural sensors with plural antennas that would apply separately or in combination to the LF, UHF, Bluetooth and/or WiFi channels.  
Regarding claim 27, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a non-transitory computer-readable medium having stored thereon the computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 in view of Williams disclosing memory storing computer program executed by computer processor as suitable modules to perform the vehicle functions (para 0022, 0029-0032).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spahl (US 2015/0161834) as applied above and further in view of Gautama (US 2014/0188348). 
Spahl does not anticipate claims 14.
Gautama discloses an analogous art vehicle control method with timeout to cancel vehicle access process to prevent another person from entering the vehicle (para 0017, 0122).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included Spahl, comprising cancelling the vehicle access process in the event that no response signal is received from the second communications device in view of Gautama disclosing timeout to cancel vehicle access process to prevent another person from entering the vehicle (para 0017, 0122).
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant submits that, in contrast to the recited method, Spahl instead discloses a system for activating one or more "convenience" functions on a vehicle during a user's approach towards the vehicle. The system of Spahl employs three stages for commanding the convenience functions. Firstly, a user's activity is monitored by a smart phone or other device and, if the user's activity indicates a potential approach towards the vehicle, then the smart phone or other device sends an approach trigger to the vehicle over a wireless communication system. This wireless communication system of Spahl is a low-
Applicant’s argument is not persuasive because Spahl discloses the challenging polling of the second device (fob) is in a baseline mode 71 of low rate that is preferably zero (challenge transmitter is off) until the triggered by detection of the phone approaching the vehicle into polling mode 72 in fig 5 and para 0038, 0050.  Triggering is in response to detection of the phone within a minimum distance that may be detected by signal strength from the phone exceeding a threshold as a coarser detection that the phone to initiate LF polling at higher level (para 0022, 0028, 0031).  Therefore, challenge polling of the fob is triggered by detection of the phone signal exceeding a threshold.
Because Spahl does teach or suggest all of the features recited by independent claim 1, the 35 U.S.C. § 102(a)(1)/(a)(2) rejections of claim 1 and its dependent claims 4 4-14, 16-18 and 27 are proper and made final.  The rejections of claims 23-25 are proper for the same reasons and made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/5/2021							/EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683